MEMORANDUM **
Petitioners Stephen Jeffry and his wife, who are natives and citizens of Indonesia, *678petition for review of the Board of Immigration Appeals’ orders dismissing their appeals from an immigration judge’s (“IJ”) decisions denying their applications for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). Reviewing for substantial evidence, Nagoulko v. INS, 333 F.3d 1012, 1015 (9th Cir.2003), we deny the petition for review.
Substantial evidence supports the IJ’s conclusion that Petitioners failed to establish past persecution. See id. at 1016-18 (concluding that the petitioner did not suffer past persecution, although she was pushed, teased, bothered, discriminated against and harassed, because she never suffered any significant physical violence). Further, even if Petitioners are members of a disfavored group under the analysis set forth in Sael v. Ashcroft, 386 F.3d 922 (9th Cir.2004), substantial evidence supports the agency’s finding that they failed to demonstrate a well-founded fear of persecution because they voluntarily returned to Indonesia. Loho v. Mukasey, 531 F.3d 1016, 1017-18 (9th Cir.2008). Because substantial evidence supports the IJ’s decision on the merits, we do not reach the alternative basis of timeliness of the asylum applications.
Because Petitioners failed to establish eligibility for asylum, they necessarily failed to meet the more stringent standard for withholding of removal. Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir.2006).
Substantial evidence also supports the denial of CAT relief because Petitioners did not show it is more likely than not that they will be tortured if they return to Indonesia. Singh v. Gonzales, 439 F.3d 1100, 1113 (9th Cir.2006).
PETITION DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.